Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/25/2020 regarding the 112 have been fully considered but they are not persuasive. Please see below for full details on the indefiniteness rejections that still remain in the claim.

Applicant’s arguments with respect to the prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The first parameter, the first further parameter, and the second further parameter are all different parameters.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The claim language does not explicitly say that the first parameter, the first further parameter, and the second further parameter are all different.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 12, and 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 16-17  of U.S. Patent No. 10,921,406. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-11, 16-17 of the reference application teach all the limitations disclosed in claims 1-4, 12, and 13-14 of the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1, the claim first discloses “creating at least one voxel time series from which a respective value of at least one first parameter at a location in the examination object represented by the respective voxel is to be determined” seems to directly conflict with further limitations “in said computer, performing a further signal comparison of at least one segment of the respective signal characteristic of the established voxel time series with a corresponding segment of the generated further comparison signal characteristics, in order to determine respectively the values of at least a first further parameter and a second further parameter of the parameters to be determined”. The first stated limitation seems to state that there is a case where only one parameter can be represented (at least one first parameter), yet the further limitations state that a plurality of parameters have to be determined. The claimed “voxel time series” needs to be able to determine a first parameter, a first further parameter, and a second further parameter. Therefore, the examiner believes there is no embodiment where the voxel time series from which a respective value of only one parameter is to be determined. Therefore, the claim is considered indefinite. 
	Claims 2-11 are rejected for depending on claim 1.

Regarding claim 6, the term “a first further parameter” is considered indefinite because it is not clear if  “a first further parameter” refers back to “the first further parameter” in claim 1 or is a different parameter.
on the value of the first parameter in the respective voxel that was determined in the first signal comparison characteristics” is just unclear. It is not clear, what “on the value” means.
	Further, the term “the first signal comparison characteristics” in the last line of the claim lacks antecedent basis. It is also unclear, if this claim should have remained “the first signal comparison” or should refer back to “first comparison signal characteristics” (disclosed in claim 1).
	Claims 7-8 are rejected for depending on claim 1.

Claims 13-14 are rejected for the same reasons as claim 1 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2016/0299206).

Regarding claim 1, Cohen teaches a method for determining parameter values in voxels of an examination object using magnetic resonance fingerprinting (MRF) comprising: 
	providing a computer with an MRF image, comprised of voxels and, in said computer, creating at least one voxel time series from which a respective value of at least one first parameter at a location in the examination object represented by the respective voxel is to be determined [¶0030-0031, wherein a pixel/voxel is selected from an MRF image. MRF images will include pixel/voxel time series because MRF image data is from pulse sequences that are altered in time. See also ¶0027 and rest of reference.];
	in said computer, performing a first signal comparison of at least one segment of respective signal characteristic of the voxel time series with a corresponding segment of first comparison signal characteristics, in order to determine respective values of at least a first one of the parameters to be determined [Fig. 1A, wherein a first comparison is performed at steps 110-112. First parameters are determined at step 114. See also rest of reference.]; 
	in said computer, generating further comparison signal characteristics on the basis of the first comparison signal characteristics and values determined in the first signal comparison [Fig. 1A, wherein further signal comparisons are performed for other compartments of the pixel/voxel. New parameters are then determined and can be biased based on the previous matching, see ¶0038. See also rest of reference.];
	in said computer, performing a further signal comparison of at least one segment of the respective signal characteristic of the established voxel time series with a corresponding segment of the generated further comparison signal characteristics, in order to determine respectively the values of at least a first further parameter and a second further parameter of the parameters to be determined [Fig. 1A, wherein further signal comparisons are performed for other compartments of the pixel/voxel. New parameters are then determined and can be biased based on the previous matching, see ¶0038. See also rest of reference.]; and 
	from said computer, providing an output representing the values determined for the respective voxel of the parameters to be determined [Fig. 2, wherein an output 206 can output the determined parameters. See also rest of reference.].

Regarding claim 2, Cohen further teaches comprising creating the voxel time series so that the signal characteristics of the voxel time series exhibit dependences on the parameters to be determined [Fig. 1A, the voxels are used to determine the parameters. Therefore, the voxels depend on the parameters that are determined. See also rest of reference.].

Regarding claim 3, Cohen further teaches wherein second further parameter has an influence on the first further parameter [¶0027, wherein B0 can be the second further parameter and T1 can be the first further parameter. In this case, it is known that B0 strength has a direct influence on T1. See also rest of reference.].

Regarding claim 4, Cohen further teaches wherein the second further parameter has a dependence on the first parameter whereof the determined first parameter forms the basis for generating the further comparison signal characteristics [Fig. 1A, wherein further signal comparisons are performed for other compartments of the pixel/voxel. New parameters are then determined and can be biased based on the previous matching, see ¶0038. ¶0027, wherein B0 can be the first further parameter and T1 can be the second further parameter. In this case, it is known that B0 strength has a direct influence on T1. See also rest of reference.].

Regarding claim 5, Cohen further teaches wherein values determined during a first signal comparison of parameters that exhibit no dependence on second further parameter are not determined again during a further signal comparison [Fig. 1A, wherein values that are determined and within the threshold in step 114 are stored and not determined again for the same compartment. See also rest of reference.].

Regarding claim 9, Cohen further teaches wherein said MRF image is acquired using a scanner that produces a basic magnetic field and an RF emission field, and wherein said MRF image represents one of transverse relaxation or longitudinal relaxation of nuclear spins of the examination object that were excited by said RF emission field [¶0041, wherein the acquired MRF image represents T1 and T2 effects. See also rest of reference.], and comprising, during the first signal comparison, determining at least one of the parameters from the group [¶0027, wherein the different parameters are determined from the MRF image. See also rest of reference.].

Regarding claim 10, Cohen further teaches wherein said MRF image is acquired using a scanner that produces a basic magnetic field and an RF emission field, and wherein said MRF image represents one of transverse relaxation or longitudinal relaxation of nuclear spins of the examination object that were excited by said RF emission field [¶0041, wherein the acquired MRF image represents T1 and T2 effects. See also rest of reference.], and comprising, during the first signal comparison, determining a value of the local value of said basic magnetic field [¶0027, wherein B0 can be determined first. See also Fig. 1A and rest of reference.], and a firstApplication No. 16/448,7574Docket No.: 26965-5935 Amendment dated November 26, 2020 Reply to Office Action of June 25, 2020further parameter is a transverse relaxation T2 of said transverse relaxation [¶0027, wherein T2 can be determined first. See also Fig. 1A and rest of reference.], and a second further parameter is a parameter dependent on a phase dispersion prevailing in the respective voxel [¶0027, wherein T2 can be determined again for the second compartment of the voxel and T2 depends on phase dispersion Further, B0 (off-resonance) can be determined again for a second compartment and B0 is dependent on phase dispersion. See also Fig. 1A and rest of reference.].

Regarding claim 11, Cohen further teaches wherein said MRF image is acquired using a scanner that produces a basic magnetic field and an RF emission field, and wherein said MRF image represents one of transverse relaxation or longitudinal relaxation of nuclear spins of the [¶0041, wherein the acquired MRF image represents T1 and T2 effects. See also rest of reference.], and comprising, during the first signal comparison, determining the value of the longitudinal relaxation T1 of said longitudinal relaxation or the value of the transverse relaxation T2 of said transverse relaxation [¶0027, wherein T1 or T2 can be determined first. See also Fig. 1A and rest of reference.], and a first further parameter is the longitudinal relaxation T1 or transverse relaxation T2 [¶0027, wherein T1 or T2 can be determined first. See also Fig. 1A and rest of reference.], and a second further parameter is a ratio between the longitudinal and transverse relaxation [¶0041-0042. See also rest of reference.].

Regarding claim 12, Cohen further teaches comprising determining a value of a second further parameter whereof the value is determined in a further signal comparison cannot be determined in the first signal comparison [Fig. 1A, wherein parameters determined for the last compartment are not done first. See also ¶0041-0042 and rest of reference.].

Regarding claim 13, the same reasons for rejection as claim 1 also apply to this claim. Claim 13 is merely the apparatus version of method claim 1.

Regarding claim 14, the same reasons for rejection as claim 1 also apply to this claim. Claim 14 is merely the non-transitory, computer-readable data storage medium version of method claim 1.


Additional Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nittka (US 2019/0383892).

Regarding claim 1, Nittka teaches a method for determining parameter values in voxels of an examination object using magnetic resonance fingerprinting (MRF) comprising: 
	providing a computer with an MRF image, comprised of voxels and, in said computer, creating at least one voxel time series from which a respective value of at least one first parameter at a location in the examination object represented by the respective voxel is to be [Claim 1, picture elements are equivalent to voxels. See also Fig. 2 and rest of reference.];
	in said computer, performing a first signal comparison of at least one segment of respective signal characteristic of the voxel time series with a corresponding segment of first comparison signal characteristics, in order to determine respective values of at least a first one of the parameters to be determined [Claim 1, wherein a first comparison is performed. See also Fig. 2 and rest of reference.]; 
	in said computer, generating further comparison signal characteristics on the basis of the first comparison signal characteristics and values determined in the first signal comparison [Claim 1, wherein a further comparison is performed based on preceding comparison. See also Fig. 2 and rest of reference.];
	in said computer, performing a further signal comparison of at least one segment of the respective signal characteristic of the established voxel time series with a corresponding segment of the generated further comparison signal characteristics, in order to determine respectively the values of at least a first further parameter and a second further parameter of the parameters to be determined [Claim 1 and 9, wherein “at least two” different parameters are determined. Therefore, two further parameters can be determined based on a previous comparisons. See also Fig. 2 and rest of reference.]; and 
	from said computer, providing an output representing the values determined for the respective voxel of the parameters to be determined [Claim  1 and 9. See also Fig. 2 and rest of reference.].

Regarding claim 2, Nittka further teaches comprising creating the voxel time series so that the signal characteristics of the voxel time series exhibit dependences on the parameters to be determined [¶0009. See also Fig. 3 also shows a voxel time series. See also rest of reference.].

Regarding claim 3, Nittka further teaches wherein the second further parameter has an influence on the first further parameter [¶0021. See also rest of reference.].

Regarding claim 4, Nittka further teaches wherein the second further parameter has a dependence on the first parameter whereof the determined first parameter forms the basis for generating the further comparison signal characteristics [See claim 9, wherein further parameters are determined based on the comparison of the first parameter that is determined. See also rest of reference.].

Regarding claim 5, Nittka further teaches wherein values determined during a first signal comparison of parameters that exhibit no dependence on the second further parameter are not determined again during a further signal comparison [¶0098. See also rest of reference.].

Regarding claim 9, Nittka further teaches wherein said MRF image is acquired using a scanner that produces a basic magnetic field and an RF emission field, and wherein said MRF image represents one of transverse relaxation or longitudinal relaxation of nuclear spins of the examination object that were excited by said RF emission field [¶0066, wherein a TrueFISP pulse sequence is used and the resulting image represents T2 effects. See also rest of reference.], and comprising, during the first signal comparison, determining at least one of the parameters from the group consisting of the basic magnetic field, the RF emission field, the transverse relaxation, and the longitudinal relaxation [¶0042 and ¶0084, wherein the different parameters are determined. See also rest of reference.].

Regarding claim 10, Nittka further teaches wherein said MRF image is acquired using a scanner that produces a basic magnetic field and an RF emission field, and wherein said MRF image represents one of transverse relaxation or longitudinal relaxation of nuclear spins of the examination object that were excited by said RF emission field [¶0066, wherein a TrueFISP pulse sequence is used and the resulting image represents T2 effects. See also rest of reference.], and comprising, during the first signal comparison, determining a value of the local value of said basic magnetic field, and a firstApplication No. 16/448,7574Docket No.: 26965-5935 Amendment dated November 26, 2020 Reply to Office Action of June 25, 2020 further parameter is a transverse relaxation T2 of said transverse relaxation, and a second further parameter is a parameter dependent on a phase dispersion prevailing in the respective voxel [¶0042 and ¶0084, wherein T2 and B0 (off-resonance/phase dispersion) can be determined. See also rest of reference.].
 
Regarding claim 12, Nittka further teaches comprising determining a value of a second further parameter whereof the value is determined in a further signal comparison cannot be determined in the first signal comparison [¶0063, wherein only “improved” values can be determined in the second/further comparison because the improved values depend on the previous comparison. See also rest of reference.].

Regarding claim 13, the same reasons for rejection as claim 1 also apply to this claim. Claim 13 is merely the apparatus version of method claim 1.

Regarding claim 14, the same reasons for rejection as claim 1 also apply to this claim. Claim 14 is merely the non-transitory, computer-readable data storage medium version of method claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cohen, in view of Wang (“In vivo Simultaneous Measurement of δf, T1, T2, and T2* by Magnetic Resonance Fingerprinting with Quadratic RF Phase”).

Regarding claim 6, Cohen teaches the limitations of claim 1, which this claim depends from.
	Cohen is silent in teaching comprising generating the further comparison 5signal characteristics by summing first comparison signal characteristics, for values of a first further parameter, over a respective number of predetermined assumed possible variations on the value of the first parameter in the respective voxel that was determined in the first signal comparison characteristics.
	Wang, which is also in the field of MRF, teaches comprising generating the further comparison 5signal characteristics by summing first comparison signal characteristics, for values of a first further parameter, over a respective number of predetermined assumed possible variations on the value of the first parameter in the respective voxel that was determined in the first signal comparison characteristics [See Methods section, after determining the parameter values for T1, T2 and B0, the phase dispersion is determined in a further matching step. For the further matching step, signals from the dictionary in the B0 dimension are weighted, using a Lorentz distribution of different widths which is centered about the value determined for B0, and summed. Using the further matching step with the signals obtained thereby, a "best fit" width is identified, and this is used as the measure for the phase dispersion. In the further matching step, the already determined parameter values for T1, T2 and B0 are retained, with only the phase dispersion (over the entire width) being determined. See also rest of reference and page 6 (background section) of the instant application.].
[Wang - See Introduction and Methods section] and wherein Cohen teaches imaging using MRF and acquiring T1, T2, B0, and T1/T2 [Cohen - ¶0027 and 0041].

Regarding claim 7, Cohen and Wang teaches the limitations of claim 6, which this claim depends from.
	Cohen is silent in teaching comprising predetermining assumed possible variations based on prior knowledge of the investigated object.
	Wang, which is also in the field of MRF, teaches comprising predetermining assumed possible variations based on prior knowledge of the investigated object [Wang – Methods section, wherein the further matching step, the already determined parameter values for T1, T2 and B0 are retained. See also rest of reference and page 6 (background section) of the instant application.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cohen and Wang because both Cohen and Wang teach executing the specific method of magnetic resonance fingerprinting (MRF) and Wang teaches that it is known in the art to use MRF to also simultaneously obtain quantitative parameters of T1, T2/T2* and B0 when imaging the brain [Wang - See Introduction and Methods section] and wherein Cohen teaches imaging using MRF and acquiring T1, T2, B0, and T1/T2 [Cohen - ¶0027 and 0041].

Regarding claim 8, Cohen and Wang teaches the limitations of claim 6, which this claim depends from.
	Cohen is silent in teaching wherein the predetermined assumed possible variations correspond to statistical distributions wherein the number corresponds to a number of different possible assumed widths.
	Wang, which is also in the field of MRF, teaches wherein the predetermined assumed possible variations correspond to statistical distributions wherein the number corresponds to a number of different possible assumed widths [Wang – Methods section, wherein Lorentzian line widths are used. See also rest of reference and page 6 (background section) of the instant application.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Cohen and Wang because both Cohen and Wang teach executing the specific method of magnetic resonance fingerprinting (MRF) and Wang teaches that it is known in the art to use MRF to also simultaneously obtain quantitative parameters of T1, T2/T2* and B0 when imaging the brain [Wang - See Introduction and Methods section] and wherein Cohen teaches imaging using MRF and acquiring T1, T2, B0, and T1/T2 [Cohen - ¶0027 and 0041].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RISHI R PATEL/Primary Examiner, Art Unit 2896